


Exhibit 10.6


June 17, 2014
Dakota Oil Processing, LLC
2435 Highway 34, Suite 204
Manasquan, NJ 08736
Ladies and Gentlemen:
Reference is made to that certain Refined Products Purchase Agreement (the
“RPPA”) to be executed concurrently herewith by and between Dakota Oil
Processing, LLC (“DOP”) and Calumet Lubricants Co., Limited Partnership
(“Calumet”). Capitalized terms not defined herein shall have the meaning
provided in the RPPA. Pursuant to this letter agreement (this “Letter
Agreement”), the parties hereto hereby agree as follows:


1.
DOP shall execute the Rail Lease with a Lessor reasonably acceptable to Calumet
at such time as DOP and Calumet may mutually agree, but in any event, no later
than the date necessary to allow for Calumet to have the active use of an
adequate number of rail cars by the Commencement Date. The Rail Lease shall
contain the number of rail cars and/or volume capacity mutually acceptable to
DOP and Calumet, rental charges, lease term and such other terms and conditions
that are acceptable to Calumet in its reasonable discretion, including DOP’s
ability to assign and sublease certain rights and obligations to Calumet
pursuant to the Railcar Sublease Agreement referenced below. Simultaneously with
the execution of the Rail Lease, DOP and Calumet shall execute a Railcar
Sublease Agreement in the form attached hereto as Exhibit A, which shall be
conformed to take into account the terms and conditions set forth in the Rail
Lease.

2.
It is understood and agreed that money damages would not be an adequate remedy
for any breach of this Letter Agreement by a party hereto and that the
non-breaching party shall be entitled to equitable relief, including, without
limitation, injunction and specific performance, as a remedy for any such
breach. Such remedies shall not be deemed to be the exclusive remedies for a
breach by of this Letter Agreement but shall be in addition to all other
remedies available to the non-breaching party at law or equity. Each party
hereto further agrees not to raise as a defense or objection to the request or
granting of such relief that any breach of this Letter Agreement is or would be
compensable by an award of money damages, and such party agrees to waive any
requirements for the securing or posting of any bond in connection with such
remedy. In the event of litigation relating to this Letter Agreement, if a court
of competent jurisdiction determines (in a judgment not subject to further
appeal or for which the time for appeal has expired), that a party hereto has
breached this Letter Agreement, then such party shall be liable and pay to the
non-breaching party the reasonable legal fees incurred by the non-breaching
party in connection with such litigation, including any appeal therefrom.



3.
This Letter Agreement will be governed by and construed in accordance with the
laws of the State of Texas, without giving effect to any principles of conflicts
of laws (whether or Texas or any other







--------------------------------------------------------------------------------



jurisdiction) that would result in the application of the law of any other
jurisdiction. The parties hereby irrevocably submit to the exclusive
jurisdiction of the state and federal courts located in Denver, Colorado over
any dispute arising out of or relating to this Letter Agreement or any of the
transactions contemplated hereby, and each party irrevocably agrees that all
claims in respect of such dispute or proceeding shall be heard and determined in
such courts.


4.
This Letter Agreement may be executed by facsimile and in one or more
counterparts, all of which will constitute one and the same instrument.



[Signature Page Follows]








--------------------------------------------------------------------------------




Calumet Lubricants Co., Limited Partnership
By: Calumet LP GP, LLC, its general partner
By: /s/ /s/ Jennifer Straumins    

    Jennifer Straumins
President & COO




Dakota Oil Processing, LLC


By: /s/ Tristram E. Collins    

    Tristram E. Collins
Chief Financial Officer




                        


        






--------------------------------------------------------------------------------




EXHIBIT A






